PER CURIAM.
The parties to this appeal were engaged in domestic litigation in the trial court. The appellant sought an accounting for the jointly-owned property and to declare a special equity in certain other property.
Subsequent to the trial court entering an order dissolving the marriage (wherein he retained jurisdiction to determine alimony, property division, and attorney fees), the trial judge appointed commissioners to recommend a partition of the assets of the parties. This appeal ensued.
Upon the dissolution of' marriage, the jointly-held property vested, as a matter of law, as tenants in common. It was the responsibility of the trial judge to adjudicate any special equity. Therefore, we find error in the appointment of the commissioners. Harder v. Harder, 264 So.2d 476 (Fla. 3rd D.C.A.1972); Sharpe v. Sharpe, 267 So.2d 665 (Fla. 3rd D.C.A.1972); Cummings v. Cummings, 330 So.2d 134 (Fla.1976); Section 689.15, Florida Statutes (1975).
The order appointing partition commissioners, dated August 24, 1976, be and the same is hereby reversed and the matter is remanded to the trial court for further proceedings not inconsistent herewith.
Reversed and remanded, with directions.